DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the RCE filed on 10/06/2022.
Claims 1, 11, and 21 have been amended.
Claim 16 has been cancelled.
Claims 1-15, and 17-21 are currently pending and have been examined.
The previous 101 rejection is maintained for the reasons below.

Response to Arguments
Applicant's arguments filed 10/06/2022 with regards to the 101 rejection of claims 1-15, and 17-21 has been fully considered but they are not persuasive.
Applicant argues #1:
Specifically, claims 1-15 and 17-21 were rejected for being "directed to an abstract idea without significantly more." Office Action pg. 8. The pending claims are not directed toward the abstract idea of hedging and spotting trades, but rather to improvements of the trading systems that implement these trades. Specifically, the claims teach a novel trading system that trades corporate bonds and reference products such that the trading system can price and spot multiple bonds simultaneously and instantaneously, which was not possible to do with the traditional manual and electronic systems of hedging and spotting. Even assuming, arguendo, that the claims are still directed toward an abstract idea, the claims recite additional elements that integrate the judicial exception into a practical application, and these additional elements amount to significantly more than the judicial exception. More specifically, as amended the independent claims inter alia recite "dynamically providing information related to net-eligibility based on inputs received from the plurality of parties.

Examiners response:
Examiner respectfully disagrees, trading corporate bonds simultaneously is merely using the trading computer as a tool for sending and receiving information, which is a basic function of computers as shown in TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.") and Alice Corp. and further trading corporate bonds is a commercial and legal interaction.  Similarly, dynamically providing information related to the net-eligibility based on the inputs received, is merely using the system to send and receive information as related to the trades, akin to Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015), see also OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).

Applicant argues #2:
Step 2A, Prong 1 - The claims are not directed towards an abstract idea Under Step 2A, Prong One of the Revised Patent Subject Matter Eligibility Guidance (2019 PEG) test for subject matter eligibility (see also MPEP § 2106.04(2)(A)(I)), Applicant submits that the claims are not directed towards an abstract idea - specifically fundamental economic principles or practices - but are instead directed towards a non-abstract method of using an electronic trading system to link hedge and spot prices across multiple corporate bond trades simultaneously. In other words, the claims are directed to an improvement in electronic trading systems such that any abstract concept involved in the claims is simply applied in the course of the claimed invention, and as such is not the focus of the claims. Accordingly Prong One of the 2019 PEG has been satisfied. 
Claims 1 and 11 are directed towards a computer implemented method and system, respectively, for spotting multiple trades at once using an electronic trading system and claim 21 is directed to a method of displaying trading information on a graphical user interface relating to and facilitating electronic hedging and spotting of a plurality of electronic trades at once. This is not an abstract idea that is simply being implemented by a computer system, but is instead a technological innovation that solves the need for a trading system that can simultaneously spot "multiple trades that does not require individualized spotting for each trade," whereby the spotting "does not reflect the full bid/offer spread such that costs are reduced." Specification at ¶¶ 0004-0005. The trading system is performing functions that at least due to the instantaneous and simultaneous aspects were impossible by hand or by previous electronic systems. Id. at ¶¶ 0016, 0020-0021, and 0027-0031. Although the claims do in-part solve a financial problem of how to offset the cost of hedged trades, they are directed toward solving the non-abstract problem of how to link multiple hedged and spotted trades at once using a trading system.
Without conceding the correctness of any of the rejections set forth in the Office Action, through this amendment, the independent claims rejected under 35 U.S.C. §101, have been amended to recite the step of "dynamically providing information related to net-eligibility based on inputs received from the plurality of parties."
Although the claims do, in-part, involve hedging and spotting, which on its own may be a fundamental economic principle, the MPEP dictates that "[e]xaminers should accordingly be careful to distinguish claims that recite an exception (which require further eligibility analysis) and claims that merely involve an exception (which are eligible and do not require further eligibility analysis)." MPEP § 2106.04(2)(A)(I). Because the claims involve an exception, and do not merely recite a fundamental economic practice, the claims are not abstract. Accordingly, Applicant respectfully requests that the rejection of Claims 1-15, and 17-21 be withdrawn.


Examiners response:
The Examiner respectfully disagrees, the claims are directed towards a series of steps for netting and matching trades being carried out by an electronic trading system, this is a Fundamental Economic Practice, akin to mitigating settlement risk, Alice Corp. v. CLS Bank,573 U.S. 208, 218, 110 USPQ2d 1976, 1982 (2014).  Simultaneously executing the steps across different parties and dynamically providing information related to the net-eligibility based on the inputs received from the parties does not amount to a technical improvement or a practical application as this merely using the computer as tool to carry out the transactions.  It is well within the capabilities of a computer to perform these steps akin to Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015), Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); and TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.")
	
Applicant argues #3:

Step 2A, Prong 2 - The claims are integrated into a practical application Even assuming, arguendo, that the claims recite a judicial exception (which Applicant does not concede), the claims are integrated into a practical application of the exception, per Step 2A, Prong 2 of the 2019 PEG and MPEP § 2106.04(d). 
"A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." MPEP § 2106.04(d). "For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception." 2019 PEG at pg. 11.
The instant claims do not merely recite instructions to apply the judicial exception using generic computer components. Instead, the current claims are integrated into a practical application of using a computerized trading system to simultaneously and instantaneously spot and hedge a plurality of electronic trades of corporate bonds, including by dynamically providing information related to net-eligibility based on inputs received from the plurality of parties. The technological problem being solved by the instant claims is not how to send data over a network, but how a trading system network platform can spot multiple electronic corporate bond trades simultaneously against a reference product trade and dynamically provide information related to net-eligibility to users based on inputs received from the plurality of parties. This is improvement to the computer system carrying out the electronic trades in response to user input. Accordingly, the claims of the instant application are directed to patentable subject matter.
The claims also do not try and monopolize the judicial exception - i.e. they do not try and cover the entire field of spotting and hedging. Instead, the claims are specifically tailored to the operation of an electronic trading system as it simultaneously and instantly links hedge and spot prices across a plurality of trades. As such, the claims are integrated into a practical application of the judicial exception and therefore even if the Examiner determines that the claims recite a judicial exception, the claims are still patentable subject matter for this additional reason. Applicant respectfully requests that the rejection of Claims 1-15, and 17-21 under 35 U.S.C. § 101 be withdrawn.



Examiners response:
Examiner respectfully disagrees, the Examiner fails to see how the claims of the instant application is a technological innovation, as the claims are not directed towards a technical problem, but rather a financial problem for how to offset the cost of hedged trades by avoiding the two parties paying the full bid and ask prices when hedging a trade and merely using the computers as tools for implementing the idea, this is akin to a fundamental economic practice, merely requiring the steps to be performed simultaneously and dynamically providing information related to the trades does not amount to a practical application or an improvement as this computers, as evident by Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015) and similar to the Alice Corp. decision in which the Court walked through the test and found:
The Court identified the additional elements in the claim, e.g., by noting that the method claims recited steps of using a computer to "create electronic records, track multiple transactions, and issue simultaneous instructions", and that the product claims recited hardware such as a "data processing system" with a "communications controller" and a "data storage unit" (573 U.S. at 224-26, 110 USPQ2d at 1984-85); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Court considered the additional elements individually, noting that all the computer functions were "‘well-understood, routine, conventional activit[ies]’ previously known to the industry," each step "does no more than require a generic computer to perform generic computer functions", and the recited hardware was "purely functional and generic" (573 U.S. at 225-26, 110 USPQ2d at 1984-85); and

Therefore, requiring the trades and instructions to be issued simultaneously is not a technical improvement or a practical application.  With regards to applicant’s arguments that the claims do not try to monopolize the judicial exception, MPEP 2106.04 states “while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.”   The Examiner has properly applied the Subject Matter Eligibility test and found the claims to be directed towards an abstract idea consistent with Office policies and guidelines.
With regards to applicant’s arguments that the claims do not attempt to monopolize the abstract idea, the courts do not use preemption as a stand‐alone test for eligibility. Instead, questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated in the 2019 PEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of pre‐emption, and therefore remain eligible”. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible. See the July 2015 Update: Subject Matter Eligibility.  In the instant application the Examiner has properly applied the two-part eligibility test and found the claims to be ineligible.
For the reasons, Applicant’s arguments are not persuasive.

Applicant argues #4:
Step 2B - The Claims recite significantly more than the judicial exception Lastly, even assuming arguendo that the claims do not pass Step 2A, Prong Two (which Applicant does not concede), the claims recite significantly more than the judicial exception, per Step 2B of the 2019 PEG and MPEP § 2106.05 and should be deemed patentable subject matter for this additional reason.  
The claims do not simply recite mere instructions to apply an exception (i.e., fundamental economic principles or practices). The claims as a whole recite an improvement to the operation of trading systems as it relates to the instantaneous and simultaneous hedging and spotting of corporate bonds and reference products including by dynamically providing information related to net-eligibility based on inputs received from the plurality of parties. As discussed above, the claims solve the issue in the prior art of being able to determine a spot for multiple trades at once that does not reflect the full bid/offer spread. This adds significantly more than the judicial exception, and Applicant respectfully requests that the rejection of claims 1-15, and 17-21 be withdrawn.

Examiners response:
Examiner respectfully disagrees, the claims amount to no more than mere instructions to apply the exception using generic computer component to determine a spot for multiple trades at once that does not reflect the full bid/offer spread and dynamically provide information related to the trades, with the claimed invention at most amounting to an improvement to the abstract concept of how to spot trades wherein the computers are merely being used as a tool and is not reflective of an improvement to the computer or platform itself as evident in Alice, in which the Courts stated:
	The Court identified the additional elements in the claim, e.g., by noting that the method claims recited steps of using a computer to "create electronic records, track multiple transactions, and issue simultaneous instructions", and that the product claims recited hardware such as a "data processing system" with a "communications controller" and a "data storage unit" (573 U.S. at 224-26, 110 USPQ2d at 1984-85); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	The Court considered the additional elements individually, noting that all the computer functions were "‘well-understood, routine, conventional activit[ies]’ previously known to the industry," each step "does no more than require a generic computer to perform generic computer functions", and the recited hardware was "purely functional and generic" (573 U.S. at 225-26, 110 USPQ2d at 1984-85); and
Further, Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015) shows its well-within the computers ability to dynamically provide information related to the user.
For the reasons above, the 101 rejection is hereby maintained.
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea, spotting and hedging trades controller by a common price, the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a system and method. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims 1 and 11, in part, by:
collecting a plurality of corporate bond electronic trades from the plurality of parties, each electronic trade comprising data representing spot-designation of the electronic trade, data representing reference product information for the corporate bond, and data representing party information, the plurality of agreed electronic trades comprising a first electronic trade having party information comprising a first party and a second party;
determining an equivalent reference product quantity for at least one collected electronic trade, the at least one collected electronic trade comprising the first electronic trade;
determining net-eligibility of each of the collected electronic trades simultaneously based on netting criteria, dynamically providing information related to net-eligibility based on inputs received from the plurality of parties;
netting the net-eligible electronic trades;
determining a net quantity comprising the sum of the reference product quantities corresponding to each of the netted electronic trades simultaneously;
sourcing the net quantity with one or more reference product trades sufficient to satisfy the net quantity based on source selection criteria, at least one identified reference product trade involving a third party;
determining a net level based on net level criteria and the identified one or more reference product trades;
distributing one or more instructions simultaneously to dynamically fill the net quantity at the net level;
determining a common spot for each of the trades simultaneously based on the net level; and
distributing one or more instructions simultaneously to the plurality of parties to fill the plurality of electronic trades each at one or more prices controlled by the common spot, the plurality electronic trades comprising at least one netted electronic trade and at least one corresponding electronic trade of the reference product.

Similarly, claim 21 is directed towards the idea, as recited in part by,
collecting a plurality of corporate bond electronic trades from a plurality of parties, each electronic trade comprising data representing a spot-designation for said electronic trade, data representing reference product information for said electronic trade, and data representing party information for said electronic trade;
displaying, a list of the electronic trades, and for each electronic trade, displaying the data representing spot-designation for said electronic trade, the data representing reference product information for said electronic trade, and the data representing party information for said electronic trade;
receiving a user selection to hedge and spot at least one collected electronic trade based on specific criteria, wherein the specific criteria comprises:
an equivalent reference product quantity;
net-eligibility data for each of the at least one collected electronic trades based on netting criteria;
a net quantity comprising the sum of the reference product quantities corresponding to each of the netted electronic trades;
automatically netting net-eligible electronic trades using the netting criteria;
displaying the equivalent reference product quantity and the net eligibility data for one or more electronic trades simultaneously;
automatically and dynamically sourcing, based on source selection criteria, one or more reference product trades sufficient to satisfy the net quantity and, at least one identified reference product trade involving a third party;
automatically and dynamically determining a net level based on net level criteria and the identified one or more reference product trades;
automatically and dynamically determining a common spot for the one or more electronic trades based on the net level;
dynamically displaying the net level and the common spot for each of the one or more electronic trades based on inputs received from the plurality of parties;
automatically distributing one or more instructions to the plurality of parties to simultaneously fill the plurality of electronic trades, at one or more prices controlled by the common spot, the plurality of electronic trades comprising at least one netted electronic trade and at least one corresponding electronic trade of the reference product; and
displaying the filled plurality of electronic trades and the common spot and net level for the filled plurality of electronic trades.


The steps of above under the broadest reasonable interpretation covers fundamental economic principles or practices (including hedging), and commercial or legal interactions (including agreements in the form of contracts; sales activities or behaviors) but for the recitation of generic computer components in that the claims describe the steps for executing and hedging trades based on a common spot.   That is other than reciting a trading system including one or more computer systems, a processor, one or more account databases, a plurality of user (dealer, market participants, source) computers communicating the trading system, and a graphical user interface nothing in the claim elements are directed towards anything other than fundamental economic principles or practices and commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a trading system including one or more computer systems, a processor, one or more account databases, a plurality of user (dealer, market participants, source) computers communicating the trading system, and a graphical user interface.  The trading system including one or more computer systems, one or more account databases, and plurality of user (dealer, market participants, source) computers communicating the trading system are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the particular environment of trading computers.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).  Further, MPEP 2106(d)(ii) shows that receiving or transmitting data over a network is well-understood (as the computers in the instant application are being used to simultaneously send,  receive, and execute trade information), see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Further regards to dynamically displaying information relating the trades, the Courts have indicated Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019) may not be sufficient to show an improvement in computer-functionality. The specification does not provide any indication that the trading system including one or more computer systems, one or more account databases, a plurality of user (dealer, market participants, source) computers communicating the trading system is other than generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using the trading system including one or more computer systems, a processor, one or more account databases, a plurality of user (dealer, market participants, source) computers communicating the trading system, and a graphical user interface to perform the steps above in Step 2A amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the computer environment.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  With regards to claims simultaneously netting trades and sending instructions, this is akin to Alice Corp. in which the Courts stated:
similar to the Alice Corp. decision in which the Court walked through the test and found:
The Court identified the additional elements in the claim, e.g., by noting that the method claims recited steps of using a computer to "create electronic records, track multiple transactions, and issue simultaneous instructions", and that the product claims recited hardware such as a "data processing system" with a "communications controller" and a "data storage unit" (573 U.S. at 224-26, 110 USPQ2d at 1984-85); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Court considered the additional elements individually, noting that all the computer functions were "‘well-understood, routine, conventional activit[ies]’ previously known to the industry," each step "does no more than require a generic computer to perform generic computer functions", and the recited hardware was "purely functional and generic" (573 U.S. at 225-26, 110 USPQ2d at 1984-85); and

   The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 2-10, and 12-15, and 17-20 are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas and further narrow the abstract idea.  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694